Citation Nr: 0816351	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
nasopharyngeal carcinoma, including as due to unknown 
exposure in the Gulf.  

2.  Entitlement to service connection for hearing loss, 
including as secondary to nasopharyngeal carcinoma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1989 to November 
1993, including service in Southwest Asia during the Gulf 
War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, denying the veteran's claims for service 
connection.  

It appears from the record that the RO originally sent the 
statement of the case (SOC) to an address that did not exist, 
rather than to the veteran's address of record.  This 
apparently caused a delay in when the veteran filed his 
Substantive Appeal to the Board.  According to 38 C.F.R. § 
20.302(b), a Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The SOC was mailed in June 2004, and there is a 
presumption of regularity under which it is presumed that 
government officials properly discharged their duties, 
including mailing communications to the veteran.  Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of 
regularity can be rebutted by the veteran through an 
assertion of non-receipt, along with objective evidence of a 
material defect in mailing.  The veteran has demonstrated 
such defect in this case, and successfully rebutted the 
presumption.  The veteran submitted evidence indicating that 
the June 2004 SOC was returned to the RO as undeliverable 
because the RO addressed the SOC with a street name that did 
not exist.  Subsequent and previous communications with the 
veteran indicate that the RO had the veteran's proper street 
name, so it appears that this was a typographical error on 
the part of the RO.  This error was sufficient to prevent the 
veteran from receiving the SOC.  

The record does not establish when the RO learned of the 
mailing error, and when the RO actually sent the SOC to the 
veteran's actual address of record.  It is also unclear from 
the record when the veteran submitted his Substantive Appeal 
to the Board in response.  Regardless, the RO determined that 
the veteran's Substantive Appeal was timely, and with no 
evidence to the contrary, the Board has no reason to disagree 
with this determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for nasopharyngeal carcinoma, to include as due to 
unknown exposure while in the Persian Gulf.  The record 
supports that the veteran has no other identified risk 
factors such as a history of smoking.  The veteran was 
diagnosed with the carcinoma in February 2002, which was 
successfully treated with chemotherapy.  

However, there is insufficient evidence in the record for a 
grant of service connection.  There is also insufficient 
evidence contradicting the veteran's claim for the Board to 
deny service connection.  Specifically, when considering the 
favorable evidence submitted by the veteran, the Board is not 
willing to deny the veteran's claim without further 
development.  The veteran has submitted various medical 
studies linking his type of cancer to chemical exposure.  
This evidence alone is not sufficient for a grant of service 
connection, and medical evidence opining as to the etiology 
of the veteran's nasopharyngeal carcinoma is necessary before 
the Board can make a decision.  Therefore, a VA examination 
must be conducted for this purpose before appellate review 
may proceed.  

Additionally, the veteran contends that he is entitled to 
service connection for bilateral hearing loss due to noise 
exposure while in the Persian Gulf.  The veteran has not been 
afforded a VA audiometric examination to substantiate this 
claim, but service medical records reveal that the veteran's 
hearing was within normal limits both upon entering active 
service and upon separation from active service.  Private 
treatment records from the veteran's nasopharyngeal carcinoma 
link the veteran's hearing loss to the chemotherapy, rather 
than to his military service.   

Thus, the evidence establishes a link between the veteran's 
claim of service connection for his nasopharyngeal carcinoma 
and his hearing loss.  Secondary service connection could 
possibly be granted in this case if the issue of service 
connection for nasopharyngeal carcinoma is granted in the 
veteran's favor.  The Board, therefore, finds that the claim 
for service connection for the veteran's hearing loss is 
inextricably intertwined with the claim of service connection 
for nasopharyngeal carcinoma.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Since there is insufficient evidence 
of record for adjudication of the intertwined issues, the 
claims must be Remanded.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The claims folder should be referred 
to a VA oncologist who should be asked to 
review the case file, including the 
medical literature submitted by the 
veteran, and provide an opinion about the 
etiology of the veteran's nasopharyngeal 
carcinoma.  The claims file must be made 
available to the examiner in its entirety, 
and the examination report should reflect 
review of pertinent documents.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent chance or greater) that the 
veteran's nasopharyngeal cancer was caused 
by, or began during, his time in service.  
The examiner should specifically address 
the veteran's allegation of exposure to 
unknown substances while in the Persian 
Gulf.  

Additionally, if the examiner finds there 
to be insufficient evidence of record to 
render an opinion in this case, the 
veteran should be afforded examination by 
the same examiner who reviewed his file, 
to the extent said examiner is available, 
for further development of the evidence.  

A complete rationale for the opinion 
expressed must be provided.  

2.  The veteran should then be afforded an 
appropriate VA examination to obtain 
information as to the current nature and 
etiology of any current hearing loss.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail.  A copy of 
the Remand must be made available to the 
examiner.  

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss, and based on the examination and 
review of the record, should offer an 
opinion as to whether it is at least as 
likely as not that any such hearing loss 
disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include in-
service exposure to acoustic trauma, as 
reported by the veteran. 

The examiner should provide a rationale 
for the opinions.

3.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim(s) is not 
granted the veteran and his representative 
should be furnished an appropriate SSOC 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


